DETAILED ACTION
This action is in response to the claims filed 08 January 2021 for application 16/242,045 filed 08 January 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-20 have been analyzed under a 35 U.S.C. 101 analysis. Because the claims recite that the artificial intelligence models are trained using the set of control and coordination instructions, it was determined that the claims are not directed to an abstract idea.

While claims 16-20 do not explicitly recite that the computer readable storage medium is non-transitory, the claims are not construed as being transitory signals per se in accordance with the specification which states “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (Specification, ¶0057)


Specification
The disclosure is objected to because of the following informalities:
¶0003, line 1, Machine learning” should read “Machine learning” [Closing double quotation mark should be removed]
¶0025, lines 10, 11, 13, Fusion Server is represented as 120 and 125. A single representation should be chosen and that should match the representation chosen for Fig. 1 as noted below.
¶0025, line 10, Corporation 2130 should read “Corporation 130”
¶0035, line 3, system 500 should read “system 200”
Appropriate correction is required.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 1, Fusion Server XX10 [Should be selected to match the selection from the specification as noted above]
Fig. 4, 405
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Objections
Claims 3, 6, 13, 18 are objected to because of the following informalities:
Claim 3, line 1, where the set should, for consistency, read “wherein the set”
Claim 6, line 3, “and” should be removed
Claim 13, line 1, where the set should, for consistency, read “wherein the set”
Claim 13, line 2, data among between system nodes should read “data between system nodes”
Claim 13 is objected to as reciting the same language as claim 12
Claim 18, line 1, where the set should, for consistency, read “wherein the set”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites wherein the artificial intelligence model includes ... while failing to provide a proper antecedent basis. Claim 1 recites a plurality of systems nodes each comprising an artificial intelligence model and a fused artificial intelligence model. It is unclear to which of these models “the artificial intelligence model” refers. Further, the claim recites that the model includes a plurality of types of models. It is unclear whether the model includes a combination of all of the models or one of the plurality of models. Correction or clarification is required.
Examiner’s Note: For the purposes of examination, the claim will be interpreted as if it read as follows:
The computer-implemented method of claim 1, wherein each artificial intelligence model at each system node of the plurality of system nodes includes a neural network, a decision tree, a rule set, a support vector machine, a Gaussian mixture model, or a clustering model.

Claim 14 recites wherein the artificial intelligence model includes ... while failing to provide a proper antecedent basis. Claim 10 recites a plurality of systems nodes each comprising an artificial intelligence model and a fused artificial intelligence model. It is unclear to which of these models “the artificial intelligence model” refers. Further, the claim recites that the model includes a plurality of types of models. It is unclear whether the model includes a combination of all of the models or one of the plurality of models. Correction or clarification is required.
Examiner’s Note: For the purposes of examination, the claim will be interpreted as if it read as follows:
The system of claim 10, wherein each artificial intelligence model at each system node of the plurality of system nodes includes a neural network, a decision tree, a rule set, a support vector machine, a Gaussian mixture model, or a clustering model.

Claim 19 recites wherein the artificial intelligence model includes ... while failing to provide a proper antecedent basis. Claim 16 recites a plurality of systems nodes each comprising an artificial intelligence model and a fused artificial intelligence model. It is unclear to which of these models “the 
Examiner’s Note: For the purposes of examination, the claim will be interpreted as if it read as follows:
The computer program product of claim 16, wherein each artificial intelligence model at each system node of the plurality of system nodes includes a neural network, a decision tree, a rule set, a support vector machine, a Gaussian mixture model, or a clustering model.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szeto et al. (US 2018/0018590 A1 - Distributed Machine Learning Systems, Apparatus, and Methods, hereinafter referred to as "Szeto").

Regarding claim 1, Szeto teaches a computer-implemented method for distributed learning (Szeto, ¶0042 – teaches a computer-based distributed learning system), the method comprising: 
determining, by a server, data statistics at each system node of a plurality of system nodes (Szeto, ¶0045 – teaches the global server analyzing proxy information (e.g., proxy data, proxy data distributions, proxy model parameters, or other proxy related data combined with seeds) to determine whether the proxy related information from one private node has the same shape and/or , wherein each system node respectively comprises an artificial intelligence model (Szeto, ¶0045 – teaches each private data server [system node] has a machine learning model engine and model); 
determining, by the server, a set of control and coordination instructions for training each artificial intelligence model at each system node of the plurality of system nodes (Szeto, ¶0045 – teaches that the non-private global computing device [server] sends programmatic model instructions on how to create the desired local model to each private data server [system node]; see also Szeto, ¶0049 – teaches different instructions to different nodes; Szeto, ¶0068 – teaches instructions can include instructions that define the conditions under which training occurs; Szeto, ¶0018); 
directing, by the server, an exchange of data between the plurality of system nodes based on the data statistics of each system node of the plurality of system nodes (Szeto, ¶0080-0081 – teaches, according to model instructions [from global server], transmitting proxy data to a different private data server [node]; see also Szeto, ¶¶0045, 0063-0064); and 
fusing, by the server, trained artificial intelligence models from the plurality of system nodes into a fused artificial intelligence model (Szeto, ¶0045 – teaches that the locally trained models are transmitted to the non-private computing device [server], where the local models are aggregated into a trained global model), wherein the trained artificial intelligence models are trained using the set of control and coordination instructions (Szeto, ¶0045 – teaches that the non-private global computing device [server] sends programmatic model instructions on how to create the desired local model to each private data server [system node]).

Regarding claim 3, Szeto teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches where the set of control and coordination instructions includes a direction for an exchange of training data between system nodes of the plurality of system nodes (Szeto, ¶0080-0081 – teaches, according to model instructions [from global server], transmitting proxy data to a different private data server [node]; see also Szeto, ¶¶0045, 0063-0064 [Transferring data from one node to a different node based on model instructions provides direction (first to second) of the data exchange]).

Regarding claim 4, Szeto teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches wherein the artificial intelligence model includes a neural network, a decision tree, a rule set, a support vector machine, a Gaussian mixture model, and a clustering model (Szeto, ¶0069 – teaches the machine learning model can be at least one of a neural network algorithm, a decision tree algorithm [decision tree/rule based], a clustering algorithm, a support vector machine, expectation maximization [GMM]).

Regarding claim 5, Szeto teaches all of the limitations of the method of claim 1 as noted above. Szeto teaches wherein an artificial intelligence model at a first system node of the plurality of system nodes is different than an artificial intelligence model at a second system node of the plurality of system nodes (Szeto, ¶0049 – teaches that a first private server [first node] may receive a first set of instructions to create a first model and a second private server [second node] may receive a second set of instructions to create a second [different] model).

Regarding claim 9, Szeto teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches wherein exchanging data comprises: 
generating a class of data through a clustering algorithm at a first system node (Szeto, ¶0085 – teaches generating proxy [synthetic] data using correlations among various attributes using clustering algorithms); and 
transferring the generated data to a second system node (Szeto, ¶0051 – teaches transferring proxy [synthetic] data from one private server [node] to a different private server [node]).

Regarding claim 10, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Szeto further teaches the following additional limitations:
a processor communicatively coupled to a memory (Szeto, ¶0027 – teaches the computing devices have processors coupled to memory)...

Regarding claim 12, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto for the reasons set forth in the rejection of claim 3.

Regarding claim 13, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto for the reasons set forth in the rejection of claim 3.

Regarding claim 14, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto for the reasons set forth in the rejection of claim 4.

Regarding claim 15, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto for the reasons set forth in the rejection of claim 5.

Regarding claim 16, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Szeto further teaches the following additional limitations:
a computer program product for distributed learning, the computer product comprising a computer readable storage medium having program instructions embodied therewith, the instructions executable by a processor (Szeto, ¶0027 – teaches processor coupled to memory where processor executes instructions stored on memory)...

Regarding claim 18, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto for the reasons set forth in the rejection of claim 3.

Regarding claim 19, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto for the reasons set forth in the rejection of claim 4.

Regarding claim 20, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto for the reasons set forth in the rejection of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2018/0018590 A1 - Distributed Machine Learning Systems, Apparatus, and Methods, hereinafter referred to as "Szeto") in view of Chen, Eric (US 2018/0314981 A1 – Data Sovereignty Compliant Machine Learning, hereinafter referred to as “Chen”).

Regarding claim 2, Szeto teaches all of the limitations of the method of claim 1 as noted above. However, Szeto does not explicitly teach wherein the set of control and coordination instructions includes a permutation of order that the artificial intelligence models are trained.
Chen teaches wherein the set of control and coordination instructions includes a permutation of order that the artificial intelligence models are trained (Chen ¶¶0041-0044 – teaches using a coordination server to direct training of a machine learning model by country A [first node], then country B [next node], then country C [last node]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Szeto with the teachings of Chen in order to develop a global model while preserving data security of the data stored at each system node in the field of using a server to coordinate the training of a global model using a plurality of system nodes which train a local model 

Regarding claim 7, Szeto teaches all of the limitations of the method of claim 1 as noted above. However, Szeto does not explicitly teach creating an ensemble of artificial intelligence models to create the fused artificial intelligence model.
Chen teaches creating an ensemble of artificial intelligence models to create the fused artificial intelligence model (Chen ¶¶0041-0044 – teaches using a coordination server to direct training of a machine learning model by country A [first node], then country B [next node], then country C [last node]; [Training the model using sequential models creates an ensemble]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Szeto with the teachings of Chen in order to develop a global model while preserving data security of the data stored at each system node in the field of using a server to coordinate the training of a global model using a plurality of system nodes which train a local model using local data (Chen, ¶0016 – “Aspects of the subject disclosure describe solutions for implementing 

Regarding claim 11, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Chen for the reasons set forth in the rejection of claim 2.

Regarding claim 17, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Szeto in view of Chen for the reasons set forth in the rejection of claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2018/0018590 A1 - Distributed Machine Learning Systems, Apparatus, and Methods, hereinafter referred to as "Szeto") in view of Cabrera Arevalo et al. (US 2020/0151575 A1 – Methods and Techniques for Deep Learning at Scale over Very Large Distributed Datasets, hereinafter referred to as “Cabrera”).

Regarding claim 6, Szeto teaches all of the limitations of the method of claim 1 as noted above. Szeto further teaches 
directing all system nodes of the plurality of system nodes to respectively use a same artificial intelligence model (Szeto, ¶0049 – teaches that the instructions to the private servers [nodes] are the same to create the same model); and 
averaging, by the server, artificial intelligence parameters, received from the plurality of system nodes (Szeto, ¶0045 – teaches that the locally trained models [from system nodes] are transmitted to the non-private computing device [server], where the local models are aggregated into a trained global model), derived by training with the mini-batches and localized data to create the fused artificial intelligence model (Szeto, teaches training each of the local models using local private data [Training a plurality of models where each model uses only its local data is training in mini-batches comprising localized data]); and 
directing, each system node of the plurality of system nodes to use a same set of data statistics for training (Szeto, ¶0049 – teaches all private servers [nodes] receiving the same instructions; Szeto, ¶0062 – teaches the instructions including data selection criteria; see also Szeto, ¶¶0063-0064 [Providing the same data selection criteria to all nodes is interpreted as using the same data statistics for each node]).
While Szeto teaches aggregating the artificial intelligence parameters, Szeto does not explicitly teach averaging, by the server, artificial intelligence parameters.
Cabrera teaches averaging, by the server, artificial intelligence parameters, received from the plurality of system nodes (Cabrera, ¶0048 – teaches averaging the local neural network models from the compute units [nodes] to create a global neural network), derived by training with the mini-batches and localized data to create the fused artificial intelligence model (Cabrera, ¶0053 – teaches training the local neural networks using batches of local data; see also Cabrera, ¶0031).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2018/0018590 A1 - Distributed Machine Learning Systems, Apparatus, and Methods, hereinafter referred to as "Szeto") in view of Park et al. (Data Synthesis based on Generative Adversarial Networks, hereinafter referred to as “Park”).

Regarding claim 8, Szeto teaches all of the limitations of the method of claim 1 as noted above. However, Szeto does not explicitly teach wherein exchanging data comprises: training a generative adversarial network at a first system node; and transferring generated data from the generative adversarial network to a second system node.
Park teaches wherein exchanging data comprises: 
training a generative adversarial network at a first system node (Park, section 3.2 – teaches training table-GAN [generative adversarial network] to generate synthetic data on an initial machine [first node]); and 
transferring generated data from the generative adversarial network to a second system node (Park, section 3.2 – teaches sharing the synthetic data with partners [other nodes, including a second node] to perform analysis and design machine learning models).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Szeto with the teachings of Park in order to develop synthetic data that is statistically similar to the raw data while preventing information leakage and maintaining model compatibility in the field of synthetic data generation in order to exchange private local data between nodes for the purpose of machine learning and/or training (Park, Abstract – “In this paper, we propose a method that meets both requirements. Our method, called table-GAN, uses generative adversarial networks (GANs) to synthesize fake tables that are statistically similar to the original table yet do not incur information leakage. We show that the machine learning models trained using our synthetic tables exhibit performance that is similar to that of models trained using the original table for unknown testing cases. We call this property model compatibility. We believe that anonymization/perturbation/synthesis methods without model compatibility are of little value.”).

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116